Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 14 June 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


14 June 1805, Philadelphia. Says if the Huntress, carrying supplies for the U.S. squadron in the Mediterranean, has been seized by a Spanish privateer under the circumstances communicated in JM’s letter of 11 June, that he received on 13 June, he can only disapprove highly an act so contrary to the friendly disposition of the king toward the United States. Can only, however, note at the same time that the terms JM used showed a sensibility perhaps excessive, since the content of JM’s letter indicates it is not certain that the event was committed by a Spanish privateer. In reality, if this certitude existed regarding the object of JM’s letter, it would have been natural for JM to have communicated without delay the name of the privateer that made the seizure, that of its commander, its home port, or some other conclusive detail about it, that while facilitating the reclamation of the prize, would leave no doubt for the basis of such a severe accusation. The vagueness and uncertainty of JM’s language on the point and the little scruple that pirates have in making use of the flag that suits them, present in this case an incertitude, through which the purport of JM’s letter can only be to initiate through an intermediary the investigation of an event whose reality and details according to JM’s terms could be doubtful. This being so, such an investigation could not happen without an act of compliance on Yrujo’s part. Leaves it to JM’s penetration to decide if the writing and manner of JM’s letter is that most calculated and proper to inspire it. Nevertheless, as any act of his done out of respect for the United States, not incompatible with the interests of the king or the dignity of the crown, would receive royal approval, he will write, as is fitting, and as JM desires, to the governor of Florida and the captain general of Cuba.
